Citation Nr: 1342744	
Decision Date: 12/24/13    Archive Date: 12/31/13

DOCKET NO.  08-03 578	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey



THE ISSUES

1.  Entitlement to an initial evaluation in excess of 20 percent for type II diabetes mellitus.

2.  Entitlement to an initial compensable evaluation for hypertension for the period from October 2, 2005, to April 8, 2009.

3.  Entitlement to an initial evaluation in excess of 10 percent for hypertension on or after April 8, 2009.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

K. Osegueda, Associate Counsel



INTRODUCTION

The Veteran had active service from August 1965 to January 1969, from March 2003 to March 2004, and from April 2005 to October 2005.

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a May 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey.  In that decision, the RO granted service connection for type II diabetes mellitus and assigned 20 percent rating effective from October 2, 2005.  The RO also granted service connection for hypertension and assigned a noncompensable evaluation effective from October 2, 2005.  

In September 2009, the RO issued a subsequent rating decision that increased the evaluation for the Veteran's hypertension to 10 percent effective from April 8, 2009.   However, applicable law mandates that, when a veteran seeks an increased evaluation, it will generally be presumed that the maximum benefit allowed by law and regulation is sought, and it follows that such a claim remains in controversy where less than the maximum benefit available is awarded.  See AB v. Brown, 6 Vet. App. 35 (1993).  Thus, the issue remains on appeal.

In July 2011, the Board remanded the case for further development.  After completing the requested development, the Appeals Management Center (AMC) continued to deny the claims (as reflected in a September 2012 supplemental statement of the case (SSOC)) and returned the case to the Board for appellate review.

In addition to the paper claims file, there are Virtual VA and Veterans Benefits Management System (VBMS) paperless files associated with the Veteran's case.  A review of the documents in the Virtual VA paperless claims file reveals a statement from the Veteran's representative and VA treatment records that are relevant to the issues on appeal; however, they were of record and considered by the RO in the September 2012 SSOC.



FINDINGS OF FACT

1.  For the entire period on appeal, the Veteran's service-connected type II diabetes mellitus did not require insulin, restricted diet, and regulation of activities.

2.  Prior to April 8, 2009, the Veteran's service-connected hypertension was not productive of diastolic pressure predominantly 100 or more, or systolic pressure predominantly 160 or more.  

3.  Prior to April 8, 2009, the Veteran did not have a history of diastolic pressure predominantly 100 or more with required continuous medication for control.

3.  Beginning on April 8, 2009, the Veteran's service-connected hypertension was not productive of diastolic pressure predominantly 110 or more, or systolic pressure predominantly 200 or more.



CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation in excess of 20 percent for type II diabetes mellitus have not been met. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.14, 4.21, 4.119, Diagnostic Code 7913 (2013).  

2.  The criteria have not been met for an initial compensable evaluation for the period from October 2, 2005, to April 8, 2009, for hypertension.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 4.1-4.14, 4.21, 4.104, Diagnostic Code 7101 (2013).

3.  The criteria have not been met for an initial evaluation in excess of 10 percent for the period after April 8, 2009, for hypertension.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 4.1-4.14, 4.21, 4.104, Diagnostic Code 7101 (2013).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a substantially complete application for benefits, VA must notify the claimant of what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and, (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004). 

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that, upon receipt of an application for a service connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded. 

With regard to claims for increased disability ratings for service-connected conditions, the law requires VA to notify the claimant that, to substantiate a claim, the claimant must provide, or ask VA to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability.  38 U.S.C.A. §5103(a); 38 C.F.R. § 3.159(b); Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated and remanded sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The claimant must be notified that, should an increase in disability be found, a disability rating will be determined by applying relevant Diagnostic Codes, which typically provide for a range in severity of a particular disability from noncompensable to as much as 100 percent (depending on the disability involved), based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration.  Finally, the notice must provide examples of the types of medical and lay evidence that the Veteran may submit (or ask the VA to obtain) that are relevant to establishing her or his entitlement to increased compensation.  However, the notice required by section 5103(a) need not be specific to the particular Veteran's circumstances; that is, VA need not notify a Veteran of alternative diagnostic codes that may be considered or notify of any need for evidence demonstrating the effect that the worsening of the disability has on the particular Veteran's daily life.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The notice must be provided prior to an initial unfavorable decision by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

In this case, the Veteran is challenging the initial evaluation assigned following the grant of service connection for type II diabetes mellitus and hypertension.  In Dingess, the Court held that, in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Id. at 490-91.  See also VAOPGCPREC 8- 2003 (December 22, 2003).  Thus, VA's duty to notify has been satisfied in this case.

In addition, the duty to assist the Veteran has also been satisfied in this case.  The Veteran's service treatment records, as well as all identified and available post-service medical records have been associated with the claims file and were reviewed by both the RO and the Board in connection with the claims.  

The Board does note that the Veteran's VA claim file contains references to outstanding private treatment records dated from August 2004 to January 2007.  In the July 2011 remand, the Board directed the RO/AMC to request that the Veteran provide the names and addresses of any and all heath care providers who have treated him for his diabetes mellitus and hypertension, to specifically include private treatment records from Dr. A.S.F. (initials used to protect the Veteran's privacy), as identified in a VA Form 21-4142 dated in February 2006.  In July 2011, the AMC requested that the Veteran return a completed VA Form 21-4142 for each private physician or hospital that treated him for diabetes mellitus and hypertension, to specifically include Dr. A.S.F.  However, the Veteran did not submit the requested release forms.  The Board notes that the duty to assist is not a one-way street.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  VA is only obligated to obtain records that are adequately identified and for which necessary releases have been submitted.  See 38 C.F.R. § 3.159(c)(1).

The Veteran has not identified any other outstanding records that are pertinent to the issues being decided herein. 

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  In this case, the Veteran was afforded a VA diabetes mellitus examination in June 2006; a VA general medical examination in February 2007; a VA neurological disorders examination in July 2007; and a VA diabetes mellitus and hypertension examination in April 2009.

There is no objective evidence indicating that there has been a material change in the severity of the Veteran's service-connected diabetes mellitus or hypertension since he was last examined in April 2009.  38 C.F.R. § 3.327(a) (2013).  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  VAOPGCPREC 11-95. 

VA has further assisted the Veteran and his representative throughout the course of this appeal by providing them with a statement of the case (SOC) and SSOCs, which informed them of the laws and regulations relevant to the Veteran's claims.  

The Veteran has not made the RO or the Board aware of any additional evidence that needs to be obtained in order to fairly decide the particular claims on appeal.  He has been given ample opportunity to present evidence and argument in support of his claims.  

For these reasons, the Board concludes that VA has fulfilled the duty to assist the Veteran in this case.  Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal. 


Laws and Regulations

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  38 C.F.R. § 4.7. 

In considering the severity of a disability, it is essential to trace the medical history of the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  While the regulations require review of the recorded history of a disability by the adjudicator to ensure a more accurate evaluation, the regulations do not give past medical reports precedence over the current medical findings.  Where an increase in the disability rating is at issue, as in this case, the present level of the veteran's disability is the primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994). 

Similarly, where a veteran appeals the initial rating assigned for a disability when a claim for service connection for that disability has been granted, evidence contemporaneous with the claim for service connection and with the rating decision granting service connection would be most probative of the degree of disability existing at the time that the initial rating was assigned and should be the evidence "used to decide whether an [initial] rating on appeal was erroneous . . . ." Fenderson v. West, 12 Vet. App. 119, 126 (1999).  If later evidence obtained during the appeal period indicates that the degree of disability increased or decreased following the assignment of the initial rating, "staged" ratings may be assigned for separate periods of time based on facts found. Id.; see also Hart v. Mansfield, 21 Vet. App. 505 (2007) (VA's determination of the "present level" of a disability may result in a conclusion that the disability has undergone varying and distinct levels of severity throughout the entire time period the increased rating claim has been pending). 


Diabetes Mellitus

In this case, the Veteran's service-connected diabetes mellitus is currently assigned a 20 percent evaluation, pursuant to 38 C.F.R. § 4.119, Diagnostic Code 7913.

Under that diagnostic code, a 20 percent disability evaluation is assigned for diabetes mellitus requiring insulin and restricted diet; or, an oral hypoglycemic agent and restricted diet.  A 40 percent disability evaluation is contemplated for diabetes mellitus requiring insulin, restricted diet, and regulation of activities.  A 60 percent disability evaluation is warranted for diabetes mellitus requiring insulin, a restricted diet, and regulation of activities, with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately evaluated.  A 100 percent evaluation is contemplated for diabetes mellitus requiring more than one daily injection of insulin, restricted diet, and regulation of activities (avoidance of strenuous occupational and recreational activities) with episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider, plus progressive loss of weight and strength or complications that would be compensable if separately evaluated. 

The Court has held that, in order to demonstrate a regulation of activities, "medical evidence" is required to show that both occupational and recreational activities have been restricted.  Camacho v. Nicholson, 21 Vet. App. 360, 364 (2007).  The phrase "regulation of activities" means "avoidance of strenuous occupational and recreational activities."  Camacho, 21 Vet. App. at 362 (quoting 38 C.F.R. § 4.119, Diagnostic Code 7913 (defining the term within the criteria for a 100 percent rating)).  

"Successive" rating criteria, such as Diagnostic Code 7913 for diabetes mellitus, is where the evaluation for each higher disability rating includes the criteria of each lower disability rating, such that if a component is not met at any one level, the veteran can only be rated at the level that does not require the missing component.  Tatum v. Shinseki, 23 Vet. App. 152, 156 (2009).  For example, the diagnostic code for diabetes mellitus (Diagnostic Code 7913) is successive because each higher evaluation requires the elements of the lower evaluation: the 10 percent evaluation requires a restricted diet; the 20 percent evaluation requires a restricted diet and insulin or oral hypoglycemic agent, the 40 percent evaluation requires insulin, restricted diet, and regulation of activities; and so forth.  Camacho, 21 Vet. App. at 366.

During a June 2006 VA diabetes mellitus examination, the Veteran stated that his fasting blood sugar averaged between 140 and 150 mg/dL in the morning and that his blood sugar readings were never above 200 mg/dL.  He denied any hypoglycemic episodes, and he had no history of hospitalization for diabetic ketoacidosis or hypoglycemia.  He reported that he was prescribed 500 mg of Metformin four times per day.  Laboratory reports showed that the Veteran's blood glucose level was 158 mg/dL, his hemoglobin A1c was 9.1, and his urinalysis was negative for glucose or blood.  The examiner opined that the Veteran had well-controlled type II diabetes mellitus on oral medications.  He noted that the Veteran was not on insulin.  He also indicated that no complications were evident.

During a February 2007 VA general medical examination, the Veteran reported that his primary care physician prescribed Glucophage.  The examiner noted that the Veteran was not taking any other medications to control his diabetes.  The Veteran indicated that he did not take his sugar levels at home consistently.  He reported that he tested his blood sugars, at most, once per day.  He related that his fasting blood sugar levels ran between 140 mg/dL and 170 mg/dL before breakfast.  He reported that his diet was uncontrolled because he worked irregular hours as a train operator.  The Veteran indicated that he followed up with his primary care physician approximately every six months to one year.  He related that he had never been hospitalized for diabetes, hypoglycemia, or hyperglycemia.  He indicated that he lost 15 to 20 pounds, but he wanted to lose the weight to help control his diabetes and hypertension.  He stated that he had never been on insulin, and he denied having any polydipsia or polyuria.  The laboratory reports associated with the VA examination report were the same laboratory reports included in the June 2006 VA examination; however, the examiner noted that the Veteran had two fasting glucose tests done in the past.  He noted that, in February 2005, the Veteran had a fasting glucose of 165 mg/dL and a hemoglobin A1c of 8.5.  In November 2006, the Veteran had a fasting blood glucose of 187 mg/dL and a hemoglobin A1c of 8.5.  

During a July 2007 VA neurological disorders examination, the Veteran reported that he was on an oral hypoglycemic agent.  He indicated that his most current blood glucose reading was 159 mg/dL, and his finger stick blood glucose ran around 106 mg/dL.  He stated that his most current hemoglobin A1c was 8.0.  

In a December 2007 VA treatment note, the Veteran's blood glucose level reading was 229 mg/dL.  The examining physician opined that the Veteran's diabetes was not well controlled.  He referred the Veteran for a diabetes education consultation and prescribed a glucometer.  

During an April 2009 VA diabetes mellitus and hypertension examination, the Veteran indicated that he had been working as a train operator since 1988.  He was taking prescribed Glipizide, an oral hypoglycemic agent, to control his blood sugar.  He denied having any polyuria or polydipsia, anal pruritis, loss of strength, or bladder or bowel impairment.  He indicated that he had no history of hospitalization for diabetic ketoacidosis or hypoglycemia, and he denied any hypoglycemic episodes.  The Veteran stated that he did not have to restrict his activities to avoid hypoglycemia.  He reported that he followed a low-carbohydrate diet and that he lost 20 pounds over the previous year.  He also indicated that he followed up with a private physician every three months.  February 2009 laboratory reports showed a blood glucose level reading of 188 mg/dL and a hemoglobin A1c of 9.3.  The examiner opined that the Veteran's type II diabetes mellitus was uncontrolled.

In a March 2011 VA optometry note, the Veteran indicated that his most current hemoglobin A1c reading was 8.8.  He reported that he had his laboratory testing performed by a private provider.

In a March 2012 VA treatment note, the Veteran reported that his fasting blood glucose level was 118 mg/dL that morning.  

In an August 2012 VA treatment note, the Veteran's hemoglobin A1c was 8.6.  The examiner noted that the Veteran's diabetes mellitus was slightly uncontrolled.

A review of the evidence does not reveal any symptomatology indicative of an initial rating above 20 percent for diabetes mellitus.  There is neither medical nor lay evidence of regulation of activities due to his diabetes mellitus, as addressed by the Court in Camacho, supra.  In fact, during the April 2009 VA diabetes mellitus and hypertension examination, the Veteran stated that he did not have to restrict his activities to avoid hypoglycemia.  Additionally, the evidence showed that the Veteran's diabetes mellitus did not restrict his ability to work, and he continued to work as a train operator throughout the period on appeal.  Such facts provide clear evidence against a higher initial rating.  

In addition, there is no lay allegation that the Veteran was taking insulin.  The medical evidence showed that the Veteran was prescribed an oral hypoglycemic agent, but there is no indication that the Veteran was prescribed insulin.  

In rendering this decision, the Board has considered the lay evidence of record, to include the Veteran's reports during VA examinations and during VA treatment, in deciding this case.  However, as noted above, the Veteran has not reported that his diabetes mellitus required him to regulate his activities or to take insulin.  

Based on the foregoing, the Veteran has not been shown to meet the criteria for a higher initial evaluation under the rating criteria.  Accordingly, the Veteran is not entitled to an initial evaluation in excess of 20 percent for his diabetes mellitus.  


Hypertension

The Veteran's service-connected hypertension was assigned a noncompensable evaluation from October 2, 2005, to April 8, 2009, and a 10 percent evaluation as of April 8, 2009, pursuant to 38 C.F.R. § 4.104, Diagnostic Code 7101.

Under that diagnostic code, a 10 percent evaluation is assigned for diastolic pressure predominantly 100 or more; systolic pressure predominantly 160 or more; or, minimum evaluation for an individual with a history of diastolic pressure predominantly 100 or more who requires continuous medication for control.  A 20 percent rating is warranted for diastolic pressure predominantly 110 or more; or, systolic pressure predominantly 200 or more.  A 40 percent rating is appropriate for diastolic pressure predominantly 120 or more.  A 60 percent rating is assigned for diastolic pressure predominantly 130 or more.  Id.

Where the schedular criteria does not provide for a noncompensable evaluation, such an evaluation shall be assigned when the requirements for a compensable evaluation are not met.  38 C.F.R. § 4.31.

There are three notes to 38 C.F.R. § 4.104, Diagnostic Code 7101.  Note (1) provides that hypertension or isolated systolic hypertension must be confirmed by readings taken two or more times on at least three different days.  For purposes of this section, the term hypertension means that the diastolic blood pressure (i.e., bottom number) is predominantly 90 mm or greater, and isolated systolic hypertension means the systolic blood pressure (i.e., top number) is predominantly 160 mm or greater with a diastolic blood pressure of less than 90 mm.  Note (2) requires the evaluation of hypertension due to aortic insufficiency or hyperthyroidism, which is usually the isolated systolic type, as part of the condition causing it rather than by a separate evaluation.  Note (3) states that hypertension should be evaluated separately from hypertensive heart disease and other types of heart disease.

During a June 2006 VA diabetes mellitus examination, the Veteran reported that he was diagnosed with essential hypertension in August 2005.  He denied a history of headaches, nosebleeds, arthrosclerotic heart disease, chest pain, or shortness of breath.  His blood pressure readings were 160/76 and 148/70 in the left arm and 156/70 in the right arm.  An electrocardiogram (EKG) was normal.  The examiner opined that the Veteran had mildly elevated blood pressure on anti-hypertension medication.  He was advised to follow up with his primary care physician in one to two weeks to have his blood pressure rechecked and to have his medications titrated.  

During a February 2007 VA general medical examination, the Veteran denied having any dizziness, fainting, headaches, or loss of consciousness, but he indicated that he had some rare episodes of lightheadedness.  He was unaware of any heart problems.  His blood pressure readings were 140/88, 142/90, and 140/86.  The examiner noted that a June 2006 x-ray of the chest showed no abnormalities.  The examiner reported that the Veteran's primary care provider prescribed Norvasc to control the Veteran's hypertension.  He also noted that the Veteran's occasional episodes of lightheadedness might have been due to his occupation as a train operator "where he [was] exposed to a lot of noxious fumes on a daily basis."

In a December 2007 VA treatment note, the examining physician opined that the Veteran's hypertension was stable.  

During an April 2009 VA diabetes mellitus and hypertension examination, the Veteran denied any epistaxis.  He reported that he developed headaches every one to one and one-half months for the approximately five years.  He denied any chest pain or shortness of breath.  He indicated that he had no history of artherosclerotic heart disease, myocardial infarction, cerebrovascular accident, or coronary artery disease.  The Veteran's blood pressure readings were 170/80 and 154/72 in the right arm and 160/76 in the left arm.  A December 2007 chest x-ray showed the Veteran's lungs were clear and that his heart was not enlarged.  January 2008 nuclear and exercise stress tests were normal.  The examiner opined that the Veteran's essential hypertension was mildly uncontrolled with no functional impairment.

During a December 2010 VA cardiology consultation, the examining physician noted that the Veteran was previously evaluated for an episode of amaurosis and a Hollenhorst plaque was identified.  The Veteran reported that, on a subsequent visit, nothing was identified.  The physician stated, "Assuming there was a cholesterol embolic event, the carotids are more often (much more often) the culprit rather than the heart.  There has been no recurrence.  He has done well since that singular event."  The Veteran denied chest pain, palpitations, or breathlessness.  He indicated that his major issue had been hypertension.  An EKG showed left ventricular hypertrophy with associated repolarization abnormalities.  He was referred for an echocardiogram or Doppler study.

In a December 2010 VA addendum, the cardiologist noted that the Veteran's echocardiogram and Doppler study demonstrated normal systolic and diastolic function.  There was trivial aortic insufficiency and left ventricular hypertrophy, which the cardiologist opined was secondary to the Veteran's "long standing" hypertension.  A source of the embolic debris was unable to be identified.  

A January 2011 VA vascular laboratory consultation report showed a duplex examination of the bilateral carotid arteries was performed.  The vascular technologist noted that there was no evidence of hemodynamically significant carotid, subclavian, or vertebral artery disease shown in the studies.  

In a February 2011 VA addendum, a vascular surgeon noted that the cerebrovascular examination was within normal limits bilaterally.  

In a February 2012 VA treatment note, the Veteran's blood pressure reading was 180/90.  The examining physician opined that the Veteran's hypertension was uncontrolled.  He prescribed an increased dosage in prescribed Diovan and ordered a blood pressure check in four weeks.

In a March 2012 VA treatment note, the Veteran reported that his prescribed Diovan was recently changed to 320 milligrams daily by his private provider.  He indicated that he had been diet compliant.  He denied headaches, dizziness, chest pain, or shortness of breath.  His blood pressure readings were 162/93, 162/93, and 161/97.

In March 2012, a VA physician prescribed the addition of 25 milligrams of Aldactone to be taken daily for additional blood pressure control.  He noted that the Veteran was previously prescribed Diovan and Meformin.  

In an April 2012 VA treatment note, the Veteran reported that he had been compliant with his diet.  He indicated that he was not taking his all of his prescribed medication because he was nervous about the side effects.  He denied dizziness, headaches, shortness of breath, and chest pain.  His blood pressure readings were 184/100, 159/91, and 158/91.  

In an August 2012 VA treatment note, the Veteran's blood pressure readings were 193/99, 193/99, and 195/99.  The examiner noted that the Veteran's hypertension was slightly uncontrolled.  

In another August 2012 VA treatment note, the Veteran's blood pressure reading was 180/70.  The physician adjusted the Veteran's medication regimen to improve his blood pressure control.  

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran is not entitled to an initial compensable rating under Diagnostic Code 7101 for the period from October 2, 2005, to April 8, 2009.  For that period, the evidence of record does not reveal blood pressure readings with a diastolic pressure predominantly 100 or more; systolic pressure predominantly 160 or more; or, minimum evaluation for an individual with a history of diastolic pressure predominantly 100 or more who requires continuous medication for control.  See 38 C.F.R. § 4.104, Diagnostic Code 7101.  

Specifically, for the period from October 2, 2005, to April 8, 2009, VA treatment records document hypertension with blood pressure readings of 160/76, 148/70, and 156/70 (see June 2006 VA examination); and 140/88, 142/90, and 140/86 (see February 2007 VA examination).  These readings are not commensurate with a higher 10 percent rating.

As of April 8, 2009, an initial rating higher than 10 percent for the Veteran's hypertension is not warranted under Diagnostic Code 7101.  That is, as of April 8, 2009, the evidence of record does not reveal blood pressure readings with diastolic pressure predominantly 110 or more, or systolic pressure predominantly 200 or more, which are the criteria necessary to demonstrate a 20 percent rating.  See 38 C.F.R. § 4.104, Diagnostic Code 7101.  

Specifically, VA treatment records document hypertension with blood pressure readings of 170/80, 154/72, and 160/76 (see April 2009 VA examination); 162/93, 162/93, and 161/97 (see March 2012 VA treatment note); 184/100, 159/91, and 158/91 (see April 2012 VA treatment note); 193/99, 193/99, and 195/99 (see August 2012 VA treatment note); and 180/70 (see August 2012 VA treatment note).  These readings are not commensurate with a higher 20 percent rating.

In rendering this decision, the Board has considered the lay evidence of record, to include the Veteran's reports during VA examinations and during VA treatment, in deciding this case.  The Veteran is competent to report as to the symptoms he experiences, such as dizziness and headaches, and their history.  Layno v. Brown, 6 Vet. App. 465 (1994); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  However, the Board finds that such lay evidence is outweighed by the objective examinations and testing provided by medical professionals with training and expertise, which show that he does not have the diastolic and systolic blood pressure readings required under the rating criteria.  In fact, the Veteran has not made any lay assertion regarding the actual blood pressure readings.  

Accordingly, the Board concludes that an initial compensable evaluation is not warranted for the period from October 2, 2005, to April 8, 2009, and that an evaluation in excess of 10 percent is not warranted for the period after April 8, 2009, for the Veteran's hypertension.  38 C.F.R. § 4.3.   


Extraschedular Consideration

In reaching this decision, the potential application of various provisions of Title 38 Code of Federal Regulations have been considered, whether or not they were raised by the Veteran.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  In particular, the Board has considered the provisions of 38 C.F.R. § 3.321(b)(1).  However, in this case, the Board finds that the record does not show that the Veteran's diabetes mellitus and hypertension are so exceptional or unusual as to warrant the assignment of a higher rating on an extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1). 

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Thun v. Peake, 22 Vet. App. 111 (2008).  In this regard, there must be a comparison between the level of severity and symptomatology of the claimant's service- connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule and the assigned schedular evaluation is therefore adequate, and no extraschedular referral is required.  Id., see also VAOGCPREC 6-96 (Aug. 16, 1996).  Otherwise, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, VA must determine whether the claimant's exceptional disability picture exhibits other related factors, such as those provided by the extraschedular regulation (38 C.F.R. § 3.321(b)(1)) as "governing norms" (which include marked interference with employment and frequent periods of hospitalization). 

The evidence in this case does not show such an exceptional disability picture that the available schedular evaluations for the service-connected disabilities are inadequate.  A comparison between the level of severity and symptomatology of the Veteran's assigned ratings with the established criteria found in the rating schedule shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  As discussed above, there are higher ratings available for diabetes mellitus and hypertension under the diagnostic codes, but the Veteran's disability is not productive of such manifestations. 

Moreover, the Board notes that the Veteran has not been shown to have marked interference with employment or frequent periods of hospitalization due to either disability. 

Based on the foregoing, the Board finds that the requirements for an extraschedular evaluation for the Veteran's service-connected diabetes mellitus and hypertension under the provisions of 38 C.F.R. § 3.321(b)(1) have not been met.  Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995); Thun v. Peake, 22 Vet. App. 111 (2008). 


ORDER

An initial evaluation in excess of 20 percent for type II diabetes mellitus is denied.

An initial compensable evaluation for hypertension for the period from October 2, 2005, to April 8, 2009, is denied.

An initial evaluation in excess of 10 percent for hypertension on or after April 8, 2009, is denied.



____________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


